NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 17 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 RITA BETY GARCIA-PEREZ,                         No.    14-73276

                  Petitioner,
                                                 Agency No. A095-723-208
   v.

 JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
 General,

                  Respondent.

                     On Petitions for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 15, 2017**
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and LOGAN,*** District
Judge.

        Rita Bety Garcia-Perez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (BIA) dismissing her appeal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Steven P. Logan, United States District Judge for the
District of Arizona, sitting by designation.
from a decision by an Immigration Judge (IJ) denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture. We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1. Substantial evidence supported the BIA’s conclusion that the untimely

filing of Garcia’s asylum application was not excused by “extraordinary

circumstances.” See 8 U.S.C. § 1158(a)(2)(D). Contrary to her assertions, Garcia

received sufficient notice of the one-year asylum bar and evidentiary burden to show

extraordinary circumstances both through the asylum application instructions and

Notice to Appear.

      2. Substantial evidence supported the BIA’s conclusion that Garcia failed to

establish a nexus between her claimed persecution and a statutorily protected

ground. See 8 U.S.C. §§ 1158(b), 1231(b)(3).1 Substantial evidence also supported

the BIA’s conclusion that Garcia had not proved that threats against her were

motivated by her political opinion instead of gang members’ desire to increase their

own power and influence.

      3. Substantial evidence supported the BIA’s conclusion that Garcia had not

demonstrated that her feared persecution would rise to the level of torture, an



1
      Garcia’s opening brief raises for the first time an argument that threats to her
child were gender discrimination. Because this argument was not raised before the
agency, we lack jurisdiction to consider it. See Sola v. Holder, 720 F.3d 1134, 1135
(9th Cir. 2013) (per curiam).

                                          2
“extreme form of cruel and inhuman treatment.” Zhou v. Gonzales, 437 F.3d 860,

871 (9th Cir. 2006) (citation omitted) (internal quotation marks omitted). Substantial

evidence also supported the BIA’s determination that Garcia had not shown the

Salvadoran government’s acquiescence in any threatened torture. See 8 C.F.R.

§ 1208.18(a)(1).



      PETITION DENIED.




                                          3